Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered May 26, 1993, convicting him of sodomy in the first degree, attempted sodomy in the first degree, and endangering the welfare of a minor (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of legal sufficiency has not been preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Davis, 182 AD2d 826; People v Shabaz, 173 AD2d 498; People v Cureton, 139 AD2d 756; People v Fernandez, 138 AD2d 733; People v Davis, 113 AD2d 969). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of *507guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.